DETAILED ACTION

Acknowledgement
Amendment filed on 7/14/2022 is acknowledged.
Claims 13-28 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Regarding the rejection of 35 U.S.C. §103, applicant is of the opinion that prior art, High (US 2018/0349879), does not disclose the amended limitation of claim 13 “the control unit of the at least one vehicle being configured to autonomously initiate a transaction between the at least one autonomous or semi-autonomous vehicle and at least one participant of the system” because the robotic node in High merely participates in commercial transactions, such as by activating its robotic functionalities to facilitate acts in performance of contract provisions id. At [0046] and  [0063].
 Examiner respectfully disagrees. High teaches enabling robotic nodes (i.e. autonomous and/or semi-autonomous vehicles) participating in peer-to-peer commercial transactions (High: ¶¶2, 17) and the peer-to-peer commercial transactions involve commercial agreements where one or more parties are each represented by a particular node 610 (i.e. Fig. 7, 610a, 610b, 610c)  (High: Fig. 7, ¶42). High teaches parties can utilize commercial agreement templates to contract for the use of one or more available functionalities of robotic nodes 610c (¶High: 54), for example, a party associated with node 610a (“Party A) enters in to a binding commercial agreement (“agreement alpha”) with the robotic node 610c (“Party B”) (e.g., according to one or more rule-based criteria, for example, prescribed by the party represented by the robotic node 610c) that requires the robotic node 610c to transport object 1 from location A to location B via route C whereat the robotic node 610c is to deliver the object 1 to a particular recipient (“Recipient”) (High: ¶55), and in response to the transfer of object 1 from Party B to Recipient at location B, Party B (‘robotic node 610c’) may use the private key 825 to confirm the transfer of object 1 from Party B to Recipient at location B and update the agreement alpha record 800 with the new transaction (High: ¶59).
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-18, 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High et al. (US 2018/0349879A1 (“High”)).
Regarding claims 13 and 24, High teaches a system and a method for decentrally carrying out transactions (High: Fig. 6; Abstract; ¶32), comprising:
at least one distributed database; and (High: Fig. 6, 'blockchain 614', Fig. 7 'distributed ledger 714c'; ¶¶32-33)
at least one autonomous or semi-autonomous vehicle; (High: Fig. 6, 'node 610', Fig. 7 'node 610c'; ¶¶2 (by disclosing autonomous vehicle participation in peer-to-peer commercial transactions, 32, 42 (by disclosing a robotic node is an autonomous and/or semi-autonomous machine having a plurality of motors that facilitate movement of the robotic node on two or more axes), 46 (by disclosing the robotic nodes 610c can be vehicles))
wherein at least one node of the distributed database is formed by a control unit of the at least one autonomous or semi-autonomous vehicle (High: Fig. 6, 'control circuit 612', Fig. 7 'control circuit 612'; ¶¶32-33 (by disclosing each node may store a version of the blockchain 614, and together may form a distributed database), 42), the control unit of the at least one vehicle being configured to autonomously initiate a transaction between the at least one autonomous or semi-autonomous vehicle and at least one participant of the system. (High: Fig. 6, Fig. 7, Fig. 9; ¶¶2, 17, 42-46, 51, 54-56, 63; claim 8)
Additionally, for claim 24, High teaches the method comprising the following steps:
forming the at least one distributed database by control units of at least autonomous or semi-autonomous vehicle and at least one of: a second vehicle or at least one infrastructure unit; and (High: Fig. 7; ¶¶32-33, 42, 54-56)
initiating by the at least one autonomous or semi-autonomous vehicle at least one transaction between the at least one autonomous or semi-autonomous vehicle and the at least one participant of the system using blockchain-based smart contracts. (High: Fig. 6, Fig. 7, Fig. 9; ¶¶2, 17, 42-426, 51, 54-56, 63; claim 8)
Regarding claim 14, High teaches the system of claim 13 as claim 14 being dependent of claim 13. Furthermore,
High teaches:
wherein the distributed database is a blockchain. (High: Fig. 1, Fig. 6, Fig. 7, 'blockchain 614c' 'distributed ledger 714c'; ¶¶20, 22, 32-33, 40)
Regarding claim 15, High teaches the of claim 13 as claim 15 being dependent of claim 13. Furthermore,
High teaches:
wherein the distributed database has at least one partition. (High: ¶¶40, 44)
Regarding claim 16, High teaches the of claim 13 as claim 16 being dependent of claim 13. Furthermore,
High teaches:
wherein at least one node of the distributed database is formable by at least one vehicle-external control unit. (High: Fig. 2, Fig. 7 'node 610a/b'; ¶¶44, 54-55)
Regarding claim 17, High teaches the of claim 13 as claim 17 being dependent of claim 13. Furthermore,
High teaches:
wherein the transactions are in the form of smart contracts. (High: Fig. 2; ¶¶54-56)
Regarding claim 18, High teaches the of claim 13 as claim 18 being dependent of claim 17. Furthermore,
High teaches:
wherein the smart contracts are implementable in the distributed database. (High: Fig. 2; ¶¶17, 24, 45, 48, 51, 63)
Regarding claim 20, High teaches the of claim 13 as claim 20 being dependent of claim 13. Furthermore,
High teaches:
wherein each vehicle includes a communication device for establishing a communication link (High: Fig. 6 'Network Interface 611'; Fig. 7 'node 610a/b/c'; ¶¶32-34, 44), and at least one secured communication link is establishable between at least two vehicles. (High: Fig. 6, Fig. 7 'node 610a/b/c'; ¶¶32-34, 44)
Regarding claim 21, High teaches the of claim 13 as claim 21 being dependent of claim 13. Furthermore,
High teaches:
wherein the at least one participant is: (i) at least one customer, and/or (ii) a vehicle, and/or (iii) a vehicle-external infrastructure unit. (High: ¶¶42, 50)
Regarding claim 22, High teaches the of claim 13 as claim 22 being dependent of claim 21. Furthermore,
High teaches:
wherein a communication link is establishable between the at least one vehicle and the at least one vehicle-external infrastructure unit, for carrying out the transactions. (High: Fig. 6 'Network Interface 611' 'Network 620', Fig. 7; ¶¶34, 42)
Regarding claim 23, High teaches the of claim 13 as claim 23 being dependent of claim 13. Furthermore,
High teaches:
wherein the at least one vehicle includes an input and an output unit for communicating with at least one customer and for initiating the transactions. (High: Fig. 7, Fig. 10 'I/O 1024' 'User Interface 1016'; ¶¶45, 47, 65-66)
Regarding claim 26, High teaches the of claim 13 as claim 26 being dependent of claim 13. Furthermore,
High teaches:
wherein the at least one participant is a second vehicle. (High: Fig. 6, Fig. 7, Fig. 9; ¶¶2, 63, 76 (‘second robotic node’)
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over High as applied to claim 13 further in view of Bryant et al. (US 11,037,377B1 (“Bryant”)).
Regarding claim 19, High teaches the of claim 13 as claim 19 being dependent of claim 13. 
High does not explicitly teach the following limitation, however in the same field of endeavor, Bryant teaches:
wherein the system includes at least one central database that is connectable in a data-conducting manner to: (i) the distributed database and/or (ii) the control unit of the at least one vehicle. (Bryant: Fig. 1A; 4:62-5:5, 13:10-15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of High to incorporate the teachings of a central database connectable to the distributed database, as disclosed in Bryant, to enable smart vehicle to communicate with a centralized server. (Bryant: 1:52-53)
Claims 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over High as applied to claim 13 further in view of Gaudin et al. (US 10,504,094B1 (“Gaudin”)).
Regarding claim 25, High teaches the of claim 13 as claim 25 being dependent of claim 13. 
High does not explicitly teach the following limitation, however in the same field of endeavor, Gaudin teaches:
wherein the at least one participant is at least one potential passenger of the at least one autonomous or semi-autonomous vehicle. (Gaudin: Fig. 5; 30:45-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of High to incorporate the teachings of various characteristics of the at least one participant, as disclosed in Gaudin, for using vehicle as a payment device. (Gaudin: 1:41-42)
Regarding claim 27, High teaches the of claim 13 as claim 27 being dependent of claim 13.
High does not explicitly teach the following limitation, however in the same field of endeavor, Gaudin teaches:
wherein the at least one participant is an infrastructure unit external to the vehicle. (Gaudin: Fig. 5, Fig. 9; 6:49-54, 7:22-8:2, 30:45-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of High to incorporate the teachings of various characteristics of the at least one participant, as disclosed in Gaudin, for using vehicle as a payment device. (Gaudin: 1:41-42)
Regarding claim 28, High teaches the of claim 13 as claim 27 being dependent of claim 13. 
High does not explicitly teach the following limitation, however in the same field of endeavor, Gaudin teaches:
wherein the at least one participant is a repair shop. (Gaudin: 30:45-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of High to incorporate the teachings of various characteristics of the at least one participant, as disclosed in Gaudin, for using vehicle as a payment device. (Gaudin: 1:41-42)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graf (US 2020/0202334A1) teaches indirect transaction processes on the basis of a blockchain architecture.
Floyd (US 11,030,699B1) teaches blockchain controlled multi-carrier auction system for usage-based auto insurance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685